       Case 3:12-cr-00071-SMR-TJS Document 284-1 Filed 02/26/21 Page 1 of 1

                                United States Court of Appeals
                                       For The Eighth Circuit
                                       Thomas F. Eagleton U.S. Courthouse
                                       111 South 10th Street, Room 24.329
                                     St. Louis, Missouri 63102
                                                                                 VOICE (314) 244-2400
Michael E. Gans
                                                                                   FAX (314) 244-2780
 Clerk of Court
                                                                                 www.ca8.uscourts.gov

                                                             February 26, 2021


Mr. Roscoe Chambers
U.S. PENITENTIARY
13495-030
AUSP Thomson
P.O. Box 1002
Thomson, IL 61285

         RE: 20-3118 Roscoe Chambers v. United States

Dear Mr. Chambers:

         Enclosed is a dispositive order entered today at the direction of the court.

        Pursuant to Section 106 of the Antiterrorism and Effective Death Penalty Act of 1996,
the grant or denial of an authorization by a court of appeals to file a second or successive
application shall not be appealable and shall not be the subject of a petition for rehearing or for a
writ of certiorari.

                                                             Michael E. Gans
                                                             Clerk of Court

CMD

Enclosure(s)

cc:      Mr. Clerk, U.S. District Court, Southern Iowa
         Mr. Richard D. Westphal

            District Court/Agency Case Number(s): 4:18-cv-00162-SMR
                                                  3:12-cr-00071-SMR-1




      Appellate Case: 20-3118        Page: 1          Date Filed: 02/26/2021 Entry ID: 5008796
